Case: 1:18-cv-02168 Document #: 32-1 Filed: 01/15/19 Page 1 of 2 PagelD #:149

Ro/2

 

 

 

 

 

 

time Derk OF Gomebt ree
* OFFENDER'S GRIEVANCE
me 7155-17 Panton Verence Woods _ "6-IS8IS
ee Stacks ((. =e toreile CC.
MATURE OF GhtevanCa:
(1) Persona! Property C1 Mailtienting Fietemson cl Good Tame (2) ADA Disabity Accomeledaton
£1] Gta Conduct o C1) HIPAA

 
    

 

Distary
E] Teansior Denial by Factity oo Teansier Denial by

teen Se breve brenicos. b Seeieed
@hovarsa Gam baw iwabes oy
Chiat Say t ”

Miiheainterrsines Morris: ay Fee becuse Sa aay cna reaps og pe a
Seer tr en te nn gen ee pe rig

[he LIQ : ri Are. 5O Mtah Ww) “éhe nO au Sh Pw GHOG

all 9 Charly. fos E cee er
Pil ee remnancely lc Hod of yam L Eid

a roares ve olf (Ons? AsNa Les CUTE 0

Ae
CY ID: Se io fhe. LtAs Sry Whos Cero ny}

(hy, Ohengd in Nose mom JO Mur. oe iS. Gob to Hoe, Ans
Lbs det bbe Owe L ¥ bal an iow, @xinorengd ny the Teson

c

 

 

 

 
 

 

 

 

 

    

    

ae Sr aoo up Den , 4 noes tn CHA,

(J
Runtiel Maquested: (0/7702 nti nyt OD rmonaewe damages © And Hho ne.

i ra li =< = .
1) o i if a x XA = falda ALAL ICE T| pe. IPE eo

      

. Y —_ f a 4
rns Cited fo (xp ae »s #3 MY) ares Oy Nc FO

Hi

12 Check oniyu tus is dn ealdigiatey 5 Junaee din Tm inent persona! injury OF other serious or irepssahie buss to welt.
Lager bse Fx |i

— ps
. (Contaus On poveres aide if anenesary) 2 i
ou |_Counseloe'a Reaponse (u apptinanin) |
Ren <1 Ze 7 C1 Bend ect Ginance Oscar o Quzkde pac of Wi tacaly. Seco

 

 

 

 

 

peer?
aeons Anus wits, + jst old « Theme ee Ho - of
> )- “jnnedo fon wb oh nctiss, sod isso

 

 
  
   
 

   
   

  

 

vAw’ : i cS
we

y fakes Jia v ees en . * bas
Se tal fae le Pein Ba Aitieucl alas,

anes

 

 

 

 

 

 

 

 

 

Date
Heoslved: 00 fp tn Bile Getennined im be of en emergency nature? [1 Ves; expedite emerency grievance
caneepenoy fo Gat eubutentiatnd,
Pe Loteerry are brpareeenoy
in Give normal mennat.
__ L L
Chie! Acunenove OGoe'r Gaeare Oma
Disbiution: Master Fie; Oflendar Paogn DOE 004s faz01

Sete va Recycted Pages

 
Case: 1:18-cv-02168 Document #: 32-1 Filed: 01/15/19 Page 2 of 2 PagelD #:150

 

 

 

 

 

 

os {2 OS R Ore eto) ;
oe a 2 e st s
As Vis ardor id tat) OM Ol bey yt {CAN BEOG AS?VLOCMEr Turorac
vk i -
- tonne ent et 4° oo eee ne
rn teva) Oooh [os cic Tes

  

C)
OCA cS (hake) CL LSE £1

 

0d

b¢ J . i , MA Airs
meOG 7He Vln nes. a) fHAe, OnOw 7 Blue Molal. cs rT,

 

ho th ‘* PV Cin YES OY 4

 

 

(HECK CE VP AO 16 Agere) LM AS OP? (ne (NGA |

2 ’ lf 3
Arye PPE, DOA Ls) fe. Oriitreoti bry Os bats cn
e

Oe |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x
+z _
e *
ie -
»
+ : &\- a
’
o a 7
i
{
; t
= '
woe *
3

. oY
|
1

a i
t
I

foye® . poo pore wh

Deetuter: Mester File; Gibiisz

Fiberd re Racy por
